Mr. President, allow me, on behalf of my delegation, to associate myself with previous speakers in congratulating you on your election to the presidency of the twenty-seventh session of the General Assembly. My delegation is convinced that with your wisdom and vast experience to guide us, this session of the Assembly will be able to cope successfully with the problems with which it is being confronted. I should like to congratulate also the 17 Vice-Presidents on their election. My delegation is certain that their wise counsel will be of utmost benefit to us all in the deliberations upon which we have embarked.
70.	My delegation feels flattered by, and grateful for, the laudatory remarks made by delegations in their tributes to your predecessor. It has indeed been an honor for my country to have shared with this Assembly the services of Adam Malik, one of Indonesia's prominent and outstanding citizens.
71.	Allow me also to convey to our distinguished Secretary-General Indonesia's congratulations on his assumption of his high and exacting office. The efforts that he has made during the course of this year in the interest of universal peace and security deserve our whole-hearted support and appreciation. On this occasion our warm thoughts and deep gratitude also go to U Thant, our former Secretary-General, a great son of Asia, who occupied the highest executive office of our Organization during a decade of turbulence.
72.	Indonesia's view on the issues that confront mankind today cannot be separated from the fact that we are a nation whose cultural heritage is deeply embedded in the South-East Asian region. It is profoundly influenced by events and problems of that region.
73.	For Indonesia, situated in an area of the world that continues to suffer under strains of war and human sorrow, the strengthening of international peace and security cannot but be of primary importance. The atmosphere of detente which is now being felt in the international political arena will, we hope, facilitate the further efforts of the big Powers to reduce tensions between them. Indonesia welcomes this detente, which has been accentuated by the meetings between leaders of the United States of America and the People's Republic of China and the Union of Soviet Socialist Republics, respectively. We consider the agreement between the United States of America and the Soviet Union as a result of the Strategic Arms Limitation Talks as an important step towards disarmament. It represents, however, only a beginning and we recognize that much more remains to be done before we are really on the road to complete disarmament.
74.	It must be stressed here that a detente among the big Powers does not automatically bring about conditions of peace and security in all regions of the world. We still witness hotbeds of conflicts persisting in South-East Asia, the Middle East and southern Africa. Another aspect of this phenomenon is the tendency of the great Powers to ignore the small and medium-sized members of the international community and by-pass the United Nations in their search for solutions to world problems. Peace and security, however, should be the concern of all nations, both large and small, and all countries must be encouraged to play an active role in the achievement of these important goals.
75.	It was with these considerations in mind that Indonesia voted for resolution 2833 (XXVI), which recommends the convening of a world disarmament conference open to all States. My delegation believes that careful preparations should precede such a conference.
76.	At this juncture, while the concept of a world disarmament conference is still in its embryonic stage, the Conference of the Committee on Disarmament in Geneva remains the only negotiating body under the United Nations umbrella entrusted with the problems of disarmament. The most urgent issue to be solved by a Conference at this stage is an agreement on a comprehensive nuclear- test ban. Pending such an agreement, a moratorium on all nuclear testing is most desirable. Meanwhile, it is to be regretted that, notwithstanding General Assembly resolutions 1910 (XVIII) and 2828 C (XXVI) on nuclear-weapon tests, certain States continue their nuclear-weapon testing.
77.	My delegation notes with sorrow and deep regret that the end of bloodshed and suffering in Viet-Nam, in the Khmer Republic and in Laos is not yet in sight. Hundreds of thousands of precious human lives have been extinguished, a much greater number of persons have been maimed, and devastation of indescribable magnitude has ravaged these lands; but the war in Viet-Nam and in the other countries of Indochina, which has lasted for more than one generation, still goes on. Located close to this scene of war, Indonesia yearns for peace in this region. It is for this reason that Indonesia and other countries in South-East Asia have exerted themselves to help find solutions that may end the fighting and establish genuine peace. Our view remains that the future of Viet-Nam, of the Khmer Republic and of Laos should be decided by the peoples themselves without outside interference. Withdrawal of all foreign forces from the territories of the countries concerned is a prerequisite for the return of peace to these war-torn lands. It is important, however, to remind ourselves that the events in VietNam, in the Khmer Republic and in Laos, while closely interrelated, are not entirely similar in origin and character.
78.	The situation in the Middle East shows no signs of improvement. Israel's adamant defiance of United Nations resolutions, in particular the implementation of Security Council resolution 242 (1967), is the principal cause of the tension in the area, which has been continuously aggravated by Israel's armed incursions and air raids into the neighboring Arab countries. Moreover, Israel's continued illegal occupation of Arab territory and its persistent denial of fundamental human rights to the Palestinians are in direct violation of the United Nations Charter. Expansion of territory by force of arms cannot be condoned. The United Nations must be able to act effectively to ensure implementation by Israel of the relevant resolutions.
79.	We also see no progress, in the solution of the problems of Namibia, of Portuguese colonialism or of apartheid and racism in South Africa and Southern Rhodesia. As a member of the United Nations Council for Namibia, Indonesia views the task entrusted to the Secretary-General under Security Council resolution 309 (1972) as a new approach which must not be allowed to undermine the legal status which Namibia has attained. The sovereign integrity and unity of Namibia and the Namibian people must remain the basis for any contact between the Secretary-General or his emissary and the racist regime of South Africa.
80.	As to the Territories of Africa still under Portuguese colonial domination, it is heartening to note that, for the first time in the history of decolonization, the Special Mission of the Special Committee on the Situation with regard to the Granting of Independence to Colonial Countries and Peoples visited the liberated areas of Guinea (Bissau) in April 1972. After having considered the Mission's report [A/8723/Rev.l, chap. X, annex I], the Special Committee, of which Indonesia has the honor to be a member, passed a resolution recognizing the Partido Africano da Independencia da Guine e Cabo Verde as the only authentic and representative liberation movement in Guinea (Bissau) [ibid., chap. X, para. 34]. Indonesia recommends strongly that the United Nations increase its assistance to the liberation movements fighting against Portuguese colonial domination.
81.	The twenty-sixth session of the General Assembly, in its waning days, saw the flames of war engulfing the South Asian subcontinent. As we begin our twenty-seventh session, those tragic days have become part of history. It is the fervent hope of my delegation that the current negotiations between India and Pakistan, both close friends of Indonesia, will continue to be fruitful. Indonesia has established diplomatic relations with the new nation of Bangladesh. We regret that this new State has been denied membership in the United Nations. Indonesia firmly believes that Bangladesh should be accepted as a Member, as this is in accordance with the Charter and the principle of universality. At the same time we hope that the outstanding issues between Bangladesh and Pakistan, especially the serious matter of the return of prisoners of war to Pakistan, can be expeditiously resolved and the way paved for normal and peaceful relations between those two countries.
82.	Indonesia views the current efforts towards rapprochement on the part of the two Koreas as an encouraging development, and hopes that the Korean people in both parts of that divided country will be able to continue to widen the areas of agreement between them. The efforts of the leaders in the north and south deserve all the support that the international community can provide. It is incumbent upon all of us to assist in the creation of an atmosphere conducive to the success of the direct negotiations now going on between the two Governments.
83.	The recent tragic incident in Munich resulting in the loss of lives of innocent people is to be regretted. At the same time, Indonesia calls upon the international community not to have a limited perspective concerning these desperate acts committed by desperate people. This tragedy, like other actions in a string of violent events which are occurring on a world-wide scale, must not be viewed as an isolated phenomenon. Rather, it must be considered within the framework of the grave problems which have gripped the Middle East and other areas for so long and for which no solutions have been found. We have to consider the root-causes of those problems and try to solve them. Otherwise, the world community will continue to be plagued by a recurrence of such tragedies. If the General Assembly in this present session is prepared, with a strong sense of urgency, to address itself to the question of so-called international terrorism, we should be no less aware of the urgency in remedying the underlying causes leading to these acts of violence.
84.	Indonesia is a nation whose national territory includes more than 13,000 islands. Since more than half of its territory consists of the sea, Indonesia is vitally interested in the work of the Committee on the Peaceful Uses of the Sea-bed and the Ocean Floor beyond the Limits of National Jurisdiction. We hope that the projected conference on the law of the sea will succeed in establishing universally accepted legal concepts and rules governing the exploitation of the natural riches of the sea-bed and ocean floor and other unsettled issues of the law of the sea, taking into consideration the legitimate national interests of coastal States. We are particularly interested in seeing the archipelago concept accepted by the international community, as this concept constitutes a safeguard and a guarantee for the political, economic and social unity of island-nations like Indonesia.
85.	The twenty-sixth session of the General Assembly adopted resolution 2832 (XXVI), which declares the Indian Ocean as a zone of peace. As a State bordering the Indian Ocean, Indonesia considers this resolution of signal importance. However, the proper implementation of the resolution requires the existence of mutual trust and understanding among the coastal States. Furthermore, a certain consensus should exist among the coastal States themselves as to what the zone of peace should mean in practice before consultations can be held with outside Powers with a view to observing the terms of the declaration. Such a consensus can only be brought about through negotiations between the parties concerned. This is by no means an easy task, but the collective will of these coastal States will, it is to be hoped, prevent resolution 2832 (XXVI) from becoming a dead letter.
86.	Fully realizing the detrimental effects of power politics in many parts of the world including their own region, member countries of the Association of South-East Asian Nations [ASEAN] are very much concerned to keep their region outside the sphere of power rivalries and power conflicts in order to enable them to concentrate their efforts on the betterment of their peoples. It is for this reason that the Philippines, Thailand, Singapore and Indonesia welcomed Malaysia's initiative for the neutralization of South-East Asia. The concept of South-East Asia as a zone of peace, freedom and neutrality is embodied in the Kuala Lumpur Declaration.3 My colleague and friend the Chairman of the Malaysian delegation has already dwelt at length on this subject from this rostrum [2039th meeting], and I can only add that my delegation fully shares his views.
87.	The region of South-East Asia has enormous potential for economic growth and development. It is rich in resources and the people are dedicated to the economic and social improvement of their respective nations. It is a region which, through the centuries, has attracted traders from many parts of the world and was subsequently colonized by Western empires. Now that it has freed itself from colonial domination, it finds itself becoming a focal point in the international power game. It is therefore not by accident that these countries of South-East Asia, which are at the early states of economic development, have felt the need for regional co-operation.
88.	ASEAN has already proved a useful instrument for enhancing mutual assistance and co-operation in the economic and cultural fields. It has also become increasingly important as a framework for the protection of regional economic interests in relation to other economic communities.
89.	One of the intangible but no less important results is that ASEAN has created a certain measure of common identity and a feeling of unity among its members. They firmly believe that this co-operation within ASEAN will promote the stability of their region, which in turn will contribute to the consolidation of world peace and security. Our regional efforts should therefore be seen as an integral part of global endeavors to create a better world for man.
90.	Regional stability, however, can be effectively developed only if each component part develops its own national resilience. The strengthening of national resilience, which is the over-all capability to resist outside negative influences and pressures on the basis of political stability and economic well-being, together with an increasing sense of unity and common identity, will likewise enhance the resilience of the region as a whole.
91.	I believe that none of us will disagree with the view that the world economy does not develop in favor of the developing countries. Based on preliminary data, the rate of growth of those countries in 1971 was below the target rate of the Second United Nations Development Decade.
3 Declaration issued by the meeting of Foreign Ministers of the Association of South-East Asian Nations, held at Kuala Lumpur on 27 November 1971.
92.	Although the recent economic performance of a number of these countries appeared to be satisfactory, the fact remains that most of them are lagging behind on the road to progress. Their relative position in world trade continues to worsen because of the chronic unfavorable development of their terms of trade and because of lagging exports, caused in part by the growing difficulties faced by their traditional exports with regard to access to the markets of the developed countries.
93.	Furthermore, the international monetary situation is such that an atmosphere of uncertainty prevails among the developing countries with regard to their foreign exchange reserves as well as their prospective export earnings. Its negative effects on economic development are further amplified by the reduction in development assistance. Several developed countries have failed to make progress towards achieving the 1 per cent target of the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], while the average terms and conditions of their aid have hardened. The developing countries face the danger of a reversal in the net flow of capital from the developing to the developed countries as a result of debt servicing, capital repatriation and profit transfer.
94.	It is unfortunate that the third session of UNCTAD ended with only inconclusive results and failed to contribute concretely to the solution of the fundamental problems confronting the developing countries.
95.	These developments are running counter to the commitments jointly undertaken by all nations under the International Development Strategy. They make evident the urgent need for substantial reform and innovation. In this connexion it might be useful to recall the statement made by Mr. McNamara, President of the World Bank, at that session,  in which he expressed his deep concern about the unacceptable state of development in most of the developing countries and emphasized the urgent need for moving forward with practical measures.
96.	Those and some other problems relating to development are now on the agenda of our current session. I trust that, if the political will exists, especially with the rich countries represented here, the General Assembly can make a positive contribution towards practical solutions.
97.	The developing countries have made it clear that in the endeavor to find solutions to economic problems in which their very interests are at stake, they want to be full participants and active partners. First and foremost is the problem of international monetary reform, for which an urgent solution is required. Of equal importance are the 1972 multilateral trade negotiations, which must not be conducted along the traditional lines of negotiations within the framework of the General Agreement on Tariffs and Trade but should comprise all aspects which are identified as barriers to trade. Special ground rules, modalities and techniques for the participation of developing countries should be worked out to ensure that these countries will really benefit from the results.
98.	With regard to development assistance, my delegation joins its voice with those of other delegations in appealing to developed countries to adhere to the targets set out in the International Development Strategy.
99.	While I am on the subject of international aid, allow me to say a few words regarding the activities of the United Nations in the operational field, namely that of the United Nations Development Program [UNDP], since we consider it one of the most successful and rewarding enterprises in the international joint endeavor, which has already done a great deal for the cause of the developing countries. Indonesia is one of the countries that has benefited from UNDP's activities, especially after the approval of its program for the first cycle by the UNDP Governing Council at its fourteenth session. Indonesia is most appreciative of this fact, and would like to express its hope and confidence that a more dynamic growth in the over-all resources could be made available so as to enable the program to grow substantially in the subsequent cycles.
100.	Another example of a successful joint endeavor was the United Nations Conference on the Human Environment, held at Stockholm in June, which has contributed considerably to making man more aware of the serious threat that exists to his total environment on earth. The Conference has provided us with valuable recommendations as to how man can begin to correct the destruction which he himself has wrought upon the ecology of the earth. My delegation would like to stress that, in the formulation of international action concerning environmental problems, the needs of the developing countries should be given adequate consideration.
101.	Turning now to the national economy, I am happy to state that there is manifestly an expansion of economic activities in Indonesia-not only in the agricultural sector, which still has priority in our development policy, but also in the industrial sector, especially in the extractive industries.
102.	In spite of a definite shift from a deficit to a surplus in the routine budget, thus enabling the Government to release more domestic resources for investment, the development budget still has a heavy foreign component derived from bilateral as well as multilateral assistance. At the same time, the Government encourages foreign investment to participate in the development efforts, and it can be said that so far there is a satisfactory influx of investment capital in Indonesia.
103.	The decreasing demand in many industrialized countries for our major primary commodities, along with the resultant drop in prices, on the one hand, and the higher cost of importing capital goods, on the other, may well result in negative balances of payments, jeopardizing our development efforts. Indonesia feels that a wider access to the markets of the developed countries for our export commodities through the elimination or progressive reduction of tariff and non-tariff barriers is an indispensable requirement for our development effort.
104.	Another negative trend discernible in the past two years has been the diminishing willingness to transfer capital to less-developed countries.
105.	The development process in Indonesia has reached a point at which a larger economic basis has already been created as a launching pad for a subsequent development undertaking on a bigger scale, which in turn requires larger amounts of financing. Such financing could not be covered by domestic resources alone, but has to be increasingly supplemented with outside financial assistance.
106.	My delegation would like to stress that external aid and participation in Indonesia's economic development can be accepted only on the basis of "no strings attached", in order not to limit our freedom of decision in accordance with our independent and active foreign policy.
107.	We who are firm believers in the United Nations cannot fail to note the growing lack of confidence in the United Nations and its institutions, especially among youth.
108.	The important role of youth today in world affairs was duly recognized by this Assembly last year when it resolved that a mural should be painted at United Nations Headquarters to commemorate the World Youth Assembly [resolution 2896 (XXVI)]. It is to youth that we shall pass on the United Nations its successes as well as its failures- and they are the ones who will carry on our work in saving succeeding generations from the scourge of war. It is imperative that we restore their confidence in the United Nations-firstly, by ensuring through performance and achievements that the Organization really stands for the lofty principles and purposes of the Charter, and, secondly, by interesting them and including them in the work of our Organization, which the Secretary general so aptly described as the most profitable long-term investment ever made in human history.
109.	It would be appropriate for my delegation to recall in this connexion the statement made by Mr. Adam Malik in his inaugural address as President of the twenty-sixth session of the General Assembly:
"We must realize that, unless the United Nations makes sense and is meaningful to the youth of today, the Organization is doomed to atrophy or irrelevance.
"... for all the confusion and contradictions that mark their emergence, these younger generations are the carriers of a new idealism; they are the vehicles of... global human solidarity, cutting across national boundaries. ...
"We have to harness their idealism and give it concrete international purpose by relating it to the accumulated experience and knowledge within the United Nations". [1934th meeting, paras. 53-59.]
110. In conclusion I should like to assure the Assembly of the readiness of the Indonesian delegation to co-operate fully in an objective and realistic manner, with you, Mr. President, with all delegations represented here and with the Secretary-General in our quest for solutions to the problems and issues confronting the United Nations.
